EXHIBIT 10.4

 

Strategic Cooperation Agreement (English Translation)

 

between

 

Zhongshan Research Institute of Advanced Engineering Technology under Wuhan
University of Technology

 

and

 

Guangzhou Donggao New Material Co., Ltd.

 

Party A: Zhongshan Research Institute of Advanced Engineering Technology under
Wuhan University of Technology

 

Party B: Guangzhou Donggao New Material Co., Ltd.

 

February 2018

 



 

   



 

Clauses of the Agreement

 

Research Institute of Advanced Engineering Technology under Wuhan University of
Technology (hereinafter referred to as Party A) is a scientific research
innovation platform jointly established by Wuhan University of Technology and
Zhongshan Municipal Bureau of Science and Technology in 2011. Under the support
of Zhongshan Municipal Party Committee and Municipal Government and in the
charge of Zhongshan Municipal Bureau of Science and Technology, the research
institute engages in research, development and operation relying on the
leadership and guidance of Wuhan University of Technology. The research
institute has gradually evolved into a multi-functional industry consortium
integrating basic research for application, industry technology development and
economic entity operation and has become an industry-shared technical innovation
platform.

 

After more than seven years of development, the research institute has become a
new research and development institution in Guangdong Province, sponsored and
founded Guangdong Provincial Alliance for the Technical Innovation of the
Industry of Advanced Cement-Based Materials, introduced Zhongshan Branch of the
National Key Laboratory for Silicate Building Materials and owned a laboratory
for advanced cement-based materials and a center for material analysis and
testing. Depending on the above high-end innovation platforms, the research
institute has undertaken a batch of provincial and municipal scientific research
project and university-enterprise cooperation projects and has obtained a number
of important technical results to make contributions to the economy of
Zhongshan.

 

Guangzhou Donggao New Material Co., Ltd. (hereinafter referred to as Party B) is
a technically innovative enterprise established in January 2018 and dedicated to
the recycling and intelligent manufacture of renewable resources in China.
Centering on headquarters economy, engaging external technical cooperation, OEM
and merger and acquisition through headquarters marketing and asset-light
operation and using the mode of equipment investment lease, the company has
realized regional coverage and expansion in the industry. The founding team
consists of Mr. Zhong Yue, senior engineers in architectural wall materials and
technicians in green recycling economy.

 

Donggao owns 22 core patented technologies and has maintained cooperation
relations with Guangzhou University and Guangdong Provincial Academy of Building
Research, which has provided powerful support for the company's research and
development.

 

Under the principles of mutual benefit, joint development, cooperation and
win-win, both parties agree to form strategic partnership after friendly
negotiation.

 

Article 1 Cooperation Tenet

 

Through close cooperation, both parties will make full use of their respective
advantages and establish long-term and stable strategic partnership
characterized by mutual benefit, win-win and joint development.

 

Article 2 Cooperation Principle

 



(1) This Strategic Cooperation Agreement is not exclusive and both parties'
specific cooperation mode is to be further agreed and defined according to the
cooperation project.

 

 

(2) The technical results and intellectual property rights (patents, copyrights
and proprietary technologies) that are formed in the course of both parties'
cooperation and are proprietary to the cooperation project shall be co-owned by
both parties if there is no specific agreement in this respect.

 

 

(3) Both parties shall, under the principle of friendly negotiation, handle any
opinion or difference that may occur during cooperation.



 



  1

   



 

Article 3 Cooperation Scope and Field

 



(1) Party A will assist Party B to research and develop new eco-friendly masonry
mortar.

 

 

(2) Party A shall be responsible for the experimental verification of new
eco-friendly mortar that has been researched and developed and both parties
shall jointly establish product standards.

 

 

(3) Party A will assist Party B to develop, build and promote artificial
intelligence equipment.

 

 

(4) Party A will make full use of its own resources and channels to promote the
application of Party B's new wall materials, eco-friendly masonry mortar and
artificial intelligence equipment in the building industry.



 

Article 4 Confidentiality Clause

 



(1) In a specific cooperation project, the receiving party shall not use any
document, drawing and relevant information provided to it by the other party for
any purpose beyond both parties' cooperation scope or provide the same to any
third party without the providing party's permission.

 

 

(2) The proprietary documents, materials, technical software and research
results formed during both parties' cooperation shall be co-owned by both
parties if there is no specific agreement in this respect and shall not be
transferred to any third party without the other party's permission.



 

Article 5 Effectiveness of the Agreement

 

This Agreement shall take effect after signature and sealing by both parties.

 

Article 6 Miscellaneous

 



(1) With respect to matters not covered herein, both parties may supplement
relevant information in due time according to needs.

 

 

(2) This Strategic Cooperation Agreement is made in four counterparts; each
party holds two counterparts and all the counterparts have the same legal force.



 



  2

   



 

Signature Page (This page is for signature only)

 

Party A: Research Institute of Advanced Engineering Technology under Wuhan
University of Technology (Contract Seal)

 

Legal Representative (or Authorized Agent):

 

[taqr_ex104img1.jpg]

 

February 8, 2018

 

Address: Room 210, Block 2, Digital Trade Building, 6 Xiangxing Road, Zhongshan
Municipal Torch Development Area

 

Contact Person: Wang Wufeng

 



Tel: 180221006798

Fax: 0760-88220955

 

 

E-mail: 32248596@qq. com

Postcode: 528400



 

Party B: Guangzhou Donggao New Material Co., Ltd. (Contract Seal):

 

[taqr_ex104img2.jpg]

Legal Representative (or Authorized Agent): [taqr_ex104img3.jpg]

 

February 8, 2018

 

Address: Room 516, 436 Dongjiao North Road, Liwan District, Guangzhou City

 

Contact Person: Pan Qiantao

 



Tel: 18676298431

 

Fax: 0760-88362996

 

 

 

E-mail: 494464059@qq. com

 

Postcode: 528400



 

 



3



 